Motion Granted; Affirmed and Memorandum Opinion filed March 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00985-CV

                  IN THE INTEREST OF B.D.S., A CHILD

                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-00462J

              MEMORANDUM                        OPINION
      Appellant, S.L.A., appeals a final decree signed November 20, 2014,
terminating her parental rights to the child who is the subject of this suit.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      The Anders procedures are applicable to an appeal from the termination of
parental rights when an appointed attorney concludes that there are no non-
frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex.
App.—Houston [14th Dist.] 2004, no pet.). Copies of the record and counsel’s
brief were delivered to appellant. Appellant was advised of her right to examine
the appellate record and file a pro se response. See Stafford v. State, 813 S.W.2d
503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329–30. The
response deadline has passed and no pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.

                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                            2